Citation Nr: 1102133	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for body weakness, bad 
teeth, and skin disability, to include as due to radiation 
exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and depression.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the appellant requested a travel Board 
hearing in connection with the current claims.  The Veteran 
subsequently withdrew his request for a travel Board hearing in 
March 2010.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with depression as well as 
PTSD.  Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to include 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(a claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him).  The Board notes that as the issue of entitlement to 
service connection for an acquired psychiatric disorder has been 
previously denied, as discussed below, new and material evidence 
is necessary reopen the claim.

The Veteran's right knee, left knee, bilateral hearing loss and 
psychiatric disability claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a body weakness, 
bad teeth, and/or a skin disability and there is no competent 
evidence indicating that any body weakness, bad teeth, and/or a 
skin disability may be related to the Veteran's active service, 
including any exposure to ionizing radiation.

2.  In a July 1991 decision, the Board denied service connection 
for a bilateral knee disability, bilateral hearing loss, and an 
acquired psychiatric disorder.  

3.  The evidence received since the July 1991 Board decision 
raises a reasonable possibility of substantiating the claims of 
entitlement to service connection for a left knee disability, 
entitlement to service connection for a right knee disability, 
entitlement to service connection for bilateral hearing loss, and 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  A body weakness, bad teeth, and skin disability was not 
incurred or aggravated by service, may not be presumed to have 
been incurred in service, and was not due to exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010). 

2.  The July 1991 Board decision that denied service connection 
for a bilateral knee disability, bilateral hearing loss, and 
acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  New and material evidence has been received to reopen the 
claims for service connection for a left knee disability, a right 
knee disability, bilateral hearing loss, and acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  In addition, the 
letter informed the Veteran that a disability rating and an 
effective date would be assigned if service connection was 
awarded.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted treatment records from Phoebe Putney Memorial 
Hospital.  

The Board notes that the Veteran has not been afforded a VA 
medical examination in conjunction with his claim of entitlement 
to service connection for body weakness, bad teeth, and skin 
disability, to include as due to radiation exposure.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran's service treatment records 
reveal that the Veteran was treated for teeth and skin conditions 
in service, the Veteran's post-service treatment records do not 
reveal any complaint, diagnosis, or treatment for any body 
weakness, bad teeth, or skin disability.  There is no indication, 
other than the Veteran's assertions, that the Veteran's reported 
body weakness, bad teeth, or skin disability may be related to 
the Veteran's active service, including any exposure to radiation 
therein.  As such, the Board finds it unnecessary to afford the 
Veteran a medical examination.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Applications to Reopen

In a July 1991 Board decision, the Veteran was denied service 
connection for bilateral knee disorders, bilateral hearing loss, 
and acquired psychiatric disorder on the basis that the Veteran's 
service treatment records and post-service treatment records did 
not reveal any knee disorder, hearing loss, or acquired 
psychiatric disorder.  At the time of the July 1991 Board 
decision the pertinent evidence of record consisted of the 
Veteran's service treatment records and the report of a VA 
medical examination dated in May 1990.  

The July 1991 Board decision became final based on the evidence 
then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 20.1100.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed his applications to reopen claims of 
entitlement to service connection for a left knee disability; 
entitlement to service connection for a right knee disability, 
and entitlement to service connection for bilateral hearing loss 
in November 2006.  Subsequently, the Veteran filed a claim of 
entitlement to service connection for PTSD in January 2007.  As 
noted above, pursuant to Clemons the Board has recharacterized 
the issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  Therefore, as the 
claim has been previously denied by the Board, new and material 
evidence is needed to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.

The pertinent evidence received since to the July 1991 Board 
decision includes VA treatment records dated October 2006 to 
November 2006, private treatment records from Pheobe Putney 
Memorial Hospital, and the Veteran's statements.  The Veteran's 
treatment records do not reveal any diagnosis of any knee 
disability and do not reveal any bilateral hearing loss 
disability.  However, the Veteran has reported that he has to 
wear a right side knee brace and take pills to treat his knee 
disabilities and that he had bilateral hearing loss due to 
training with field artillery in service.  In a private treatment 
note dated in December 2006, the Veteran was reported to be 
diagnosed with depression.  The Board finds that the evidence 
submitted since July 1991 Board decision is new in that it was 
not associated with the claims folder prior to the July 1991 
Board decision.  In addition, presuming the credibility of the 
Veteran's statements and considering the December 2006 diagnosis 
of depression, there is evidence of record that the Veteran 
currently suffers from left knee, right knee, hearing loss, and 
acquired psychiatric disorders.  As such, the Board finds that 
the evidence is material.  Therefore, the claims of entitlement 
to service connection for right knee disability, left knee 
disability, bilateral hearing loss and psychiatric disability are 
reopened.  See 38 C.F.R. 3.156.

III.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 
1996). 

The Veteran reports a body weakness, bad teeth, and skin 
disability and associates these conditions with exposure to 
radiation in service.  The Veteran's service treatment records 
reveal that the Veteran was treated for dental conditions as well 
as skin conditions in service.  

In a statement dated in December 2006 the Veteran reported that 
he used to carry a "rad" meter daily and reset it to zero after 
every two to three days.  The Veteran indicated that he used a 
PDR27 to test areas for radioactivity.  He stated that the 
machine had two test probes and that each had small rad on them.  
The Veteran reported that he touched the probes and was later 
instructed not to touch the probes because they had been used in 
areas where there was radiation contamination prior to his being 
issued the machine.  

A response from the National Personnel Records Center (NPRC) does 
not reveal any records of any radiation exposure.

The Veteran's post-service treatment records do not reveal any 
complaint, diagnosis, or treatment for any body weakness, bad 
teeth, or skin disability.  Private treatment records dated in 
August and September 2006 indicate that the Veteran's skin was 
normal.  There is no indication in the claims file that the 
Veteran may have any body weakness, bad teeth, or skin disability 
related to his active service, including any exposure to ionizing 
radiation.

The Board finds that service connection for body weakness, bad 
teeth, and skin disability, to include as due to exposure to 
radiation is not warranted.  The Veteran's service treatment 
records reveal treatment for teeth and skin conditions.  The 
Board acknowledges that the Veteran contends that he experiences 
body weakness, has bad teeth, and has skin disabilities.  In 
addition, the Board notes that the Veteran is competent to report 
these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Veteran's post-service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
any body weakness, bad teeth, or skin disability.  The Board 
notes that Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In addition, there is no competent medical 
evidence associating any current body weakness, bad teeth, or 
skin disability to the Veteran's active service, including the 
Veteran's reported exposure to radiation in service.  As the 
preponderance of the evidence is against entitlement to service 
connection for body aches, bad teeth, and skin disability, 
entitlement to service connection is denied.

The Board notes that the Veteran also argues that service 
connection is warranted for a body weakness, bad teeth, and skin 
disability on the ground that he developed the condition due to 
his in-service radiation exposure.  Even assuming in-service 
exposure to ionizing radiation, presumptive service connection 
under 38 C.F.R. § 3.309(d) is not available for any of the any of 
his claimed disabilities.  Similarly, none of the conditions is a 
listed radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
Further, the Veteran has neither cited nor submitted competent 
scientific or medical evidence that any claimed body weakness, 
bad teeth and skin disability is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  Thus, the development scheme set forth in 38 
C.F.R. § 3.311 is also not applicable. 


ORDER

Entitlement to service connection for a body weakness, bad teeth, 
and skin disability, to include as due to radiation exposure, is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral hearing loss is 
reopened.

REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and depression; 
entitlement to service connection for a left knee disability; 
entitlement to service connection for a right knee disability; 
and entitlement to service connection for bilateral hearing loss.

The Veteran reports that his acquired psychiatric disorder is 
related to his NBC training in service.  He reported that he 
handled a radiation meter in service.

The Veteran reports that he incurred a bilateral knee injury due 
to the walking, jumping, and combat drilling in service.  His 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any knee disability.

The Veteran reports that he incurred a hearing loss disability 
due to exposure to loud noise in service.  The Veteran's service 
personnel records reveal that the Veteran served as a gunner, 
cannon crewman, and a cannoneer during service.  The Veteran's 
service treatment records reveal that the Veteran was monitored 
in a hearing conservation program.  In a service treatment record 
dated in September 1989 the Veteran was noted to work around 
tracks and cannons and to use earplugs.  After audiological 
testing the Veteran was diagnosed with borderline normal to 
mildly decreased low and mid frequency sensitivity.  The Veteran 
was again tested by hearing conservation in February 1990.

In May 1990 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported aching in the 
knees.  Knee tests and audiological tests did not reveal any knee 
disabilities or hearing loss.  A psychiatric examination revealed 
no psychiatric disability.

In a treatment note dated in December 2006 the Veteran was 
diagnosed with depression.

In a statement dated in February 2007, the Veteran reported that 
his knees were in constant pain while in service.  In addition, 
the Veteran reported that he worked with the field artillery.

Upon X-ray examination in May 2007 the Veteran's left knee was 
noted to be normal with no arthritis or arthrosis and no 
osteochondral lesions.  X-ray examination of the right knee 
revealed normal alignment, no effusion, no arthritis changes, or 
other abnormalities.  The Veteran was note to have a sclerotic 
lesions along the endosteal portion of the posterolateral femoral 
cortex just above the metaphysis.

In a statement dated in July 2007 the Veteran reported that he 
can hear the voices of old soldiers, friends, and people who 
served with him and passed.

Review of the claims file reveals that in a November 2006 VA 
mental health note from the VA Outpatient Clinic in Albany, New 
York, the Veteran was reported to be scheduled for a follow up 
visit in four weeks.  In a statement submitted by the Veteran in 
January 2007, the Veteran reported that he was receiving 
treatment at the VA Outpatient Clinic in Albany, New York.  
Review of the claims file does not reveal any treatment records 
from the VA Outpatient Clinic in Albany, New York, dated after 
November 2006.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain the Veteran's complete treatment 
records from the VA Outpatient Clinic in Albany, New York, dated 
after November 2006.

VA has neither afforded the Veteran an examination nor solicited 
a medical opinion as to the nature, extent, and/or etiology of 
the Veteran's right and left knee disabilities, bilateral hearing 
loss, or acquired psychiatric disorder in conjunction with the 
current claims on appeal.  As the Veteran has competently 
reported that he has a knee disorder and that he did extensive 
walking in service the Board finds it necessary to afford the 
Veteran a knee examination.  As the Veteran has competently 
reported that he has hearing loss and the Veteran's service 
records reveal that the Veteran served as a gunner and cannoneer 
and was placed on a hearing conservation program in service, the 
Board finds it necessary to afford the Veteran a hearing 
examination.  As the Veteran is currently diagnosed with 
depression and has contended he has had a psychiatric disorder 
since separation from service, as indicated by his earlier 
application for benefits and the May 1990 VA examination, the 
Board finds it necessary to afford the Veteran a psychiatric 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after November 2006.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file

2.  Arrange for the Veteran to undergo an 
appropriate VA examination(s) to determine 
the nature, extent, onset and etiology of 
any left knee, right knee, hearing loss, 
and/or psychiatric disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner(s) should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not that any 
left knee, right knee, hearing loss, and/or 
psychiatric disorder found to be present is 
related to or had its onset during service, 
and particularly, to his report of in-
service acoustic trauma.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

3.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted, 
the RO should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


